DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-6 are objected to because of the following informalities:
In claims 1-6, line 1, it is thought that “type” should be deleted for greater clarity. 
In claim 1, lines 3-4, the phrase “faces right behind” appears to be incomplete.  On line 25, it is thought that “forward” should be changed to –forwardly--. On line 27, it is thought that “rearward” should be changed to –rearwardly--. On line 31 it is thought that –arranged—should be added before “horizontal” and “horizontal” should be changed to –horizontally--.  On the third to last line, the second to last line and the last line, it is thought that “forward” should be changed to --forwardly--.
In claim 6, line 1, it is thought that –each—should be added before “hydraulic” for consistency with claim 1.  On line 5, it is thought that “forward” should be changed to –forwardly--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “larger” and “smaller” in claim 1, line 33 are a relative term which renders the claim indefinite. The terms “larger and “smaller” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear relative to what element or feature of the claimed invention the terms “larger” and “smaller” are to be compared so as to clearly define the requisite degree.  On line 38, “two hydraulic mechanisms” lack clear antecedent basis.  
	In claim 2, lines 4 and 9, “longitudinal beam” lacks clear antecedent basis because there are two (left and right) longitudinal beams recited in claim 1 and it is unclear to which beam the term “longitudinal beam” refers.
The term “longer” in claim 4, line 2 and the second to last line, is a relative term which renders the claim indefinite. The term “longer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear relative to what element or feature of the claimed invention the term “longer” is to be compared so as to clearly define the requisite degree.  

In claim 4, the last line, “longitudinal beam” lacks clear antecedent basis because there “each longitudinal beam” is mentioned on line 3 and it is unclear whether each “longitudinal beam” is being recited on the last line or just one longitudinal beam.
The term “shorter” in claim 5, lines 3-5, is a relative term which renders the claim indefinite. The term “shorter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear relative to what element or feature of the claimed invention the term “shorter” is to be compared so as to clearly define the requisite degree.  
In claim 6, lines 4 and 6, “longitudinal beam” lacks clear antecedent basis because there are two (left and right) longitudinal beams recited in claim 1 and it is unclear to which beam the term “longitudinal beam” refers.

Allowable Subject Matter

Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
  	The recitation of an active extension front bumper including a fixed U-shaped frame, fixed sleeves connected to the frame with impact rods therein, where the rods are fixedly connected to a movable cross beam, where the movable cross beam includes movable longitudinal beams on either end, where longitudinal beams of the frame are provided with movable longitudinal beams that are also connected to ends of the movable cross beam and where a hydraulic mechanism is provided at each rear end of the movable longitudinal beam is not taught nor fairly suggested by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang US 5,971,451 discloses a bumper system with a plurality of energy absorber elements 20 spaced along bumper member 30.  See Figure 1.
Berzinji US 6,217,090 discloses a bumper system with a movable U-shaped frame S.  See Figure 2.
	Lei US 5,593,195 discloses a bumper system with hydraulic mechanisms 30 fixed to a fixed frame 12.  See Figure 1.
	CN 110053575A discloses a bumper system with a movable beam 10.  See Figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
9/29/22